Opinión emitida pob, el
Juez Asociado Señor de Jesús.
En las inscripciones celebradas en esta Isla los días quince y dieciséis de enero último se presentaron en las distintas juntas de inscripciones nn total de 277,471 peticiones de ins-cripción. De ese total, 85,019 peticiones, annqne no fueron protestadas, no reúnen los requisitos exigidos por la ley. *299Un número de ellas no aparecen siquiera firmadas por los supuestos peticionarios, y en los casos de no saber firmar,, no aparece en ellas la impresión de sns huellas digitales como exige la ley. En otras, no aparece la firma del testigo de identificación. En otras, no aparece la firma de miembro alguno de la junta de inscripciones autorizando el juramento del elector. En otras, el nombre del elector que aparece en el apartado número uno de la petición es distinto al nombre que aparece en el apartado correspondiente a la firma del elector. Por último, un número de las peticiones no están firmadas por los miembros de la junta de inscrip-ciones donde se presentaron dichas peticiones.
Enviadas esas 85,019 peticiones al Superintendente General de Elecciones conjuntamente con las otras no protestadas, que no adolecían de los defectos apuntados, la Junta Insular-de Elecciones, al clasificarlas en la forma dicha, acordó por mayoría de sus miembros no incluir dichas 85,019 peticiones en el libro registro de electores, y consecuentemente el Superintendente General de Elecciones rehusó pasar los nombres de esos 85,019 electores a la lista para cada pre-cinto electoral de electores nuevamente inscritos, conforme prescribe la sección 27 de la Ley Electoral.
Sintiéndose agraviados por el referido acuerdo de la Junta Insular de Elecciones y por la resolución del Supe-rintendente General de Elecciones, el Partido Popular De-mocrático, Luis Muñoz Marín, Samuel R. Quiñones y David. Benjamín Cruz presentaron en este tribunal la petición de mandamus de este caso: el Partido Popular Democrático-alegando que de esas 85,019 personas que presentaron peti-ciones de inscripción y que se verían privadas del voto de prevalecer la actitud de la Junta y del Superintendente General de Elecciones, más de cincuenta y cinco mil están afilia-das al referido partido; Luis Muñoz Marín porque según alega ha de ser nominado y postulado como candidato por dicho Partido para uno de los cargos insulares de elección *300popular en las elecciones generales que se efectuarán el siete de noviembre próximo; Samuel R. Quiñones, por ser elector del segundo precinto de San Juan, debidamente inscrito y capacitado, y miembro a la vez de la Junta Insular de Elecciones en representación del Partido Popular Demo-crático; y finalmente David Benjamín Cruz, alegando que es ciudadano de los Estados Unidos de América, que tendrá el 7 de noviembre de 1944 más de un año de domi-cilio en Santurce; que compareció a inscribirse y se ins-cribió comG elector de acuerdo con las disposiciones de la Ley de Inscripciones ante una de las juntas de ins-cripciones del precinto de Santurce, habiendo presentado su petición ante dicha junta en el modelo impreso pres-crito en la sección 16 de la Ley de Inscripciones, no apa-reciendo llenos algunos de los blancos de dicha petición comprendidos en sus apartados 221 al 27.(1) Continuó .ale-gando dicho demandado que la junta de inscripciones le entregó uno de los duplicados de su petición de inscripción, el cual, juntamente con una copia certificada del original de la mencionada petición, acompañó a la demanda de este caso haciéndolos formar parte de ella y marcándolos exhibits dos y tres respectivamente; que su petición de inscripción no fué protestada, y ello no obstante dicho peticionario, por estar comprendida su petición entre las 85,019 de que se ha hecho mérito, quedará privado del voto a virtud de ciertas reglas .aprobadas por la Junta Insular de Elecciones el 24 de enero de 1944, por las cuales se prescribe que los defectos de que •adolecen dichas 85,019 peticiones de inscripción dan lugar a que las mismas sean canceladas y no se incluyan en el libro registro de electores. Alega además el demandante David Benjamín Cruz que comparece por sí y en representación de la clase de electores inscritos los días quince y dieciséis de *301enero último qne resultan afectados por las referidas reglas,, y qne comparece en representación de dicha clase por ser ella demasiado numerosa para poder incluirse sns miembros como demandantes en esta acción.
Alegan los demandantes que las referidas reglas son nulas por no haber sido aprobadas por el Gobernador, pero quo en el supuesto de que lo hubieren sido, también serían nulas porque la Junta Insular de Elecciones carece de facultades para intervenir con la validez de dichas 85,019 peticiones de inscripción que ■ no fueron protestadas, correspondiendo la facultad de investigar el contenido de dichas peticiones ex-clusivamente a las respectivas juntas de inscripciones, las cuales una vez cumplida su gestión en los días quince y dieciséis de enero de 1944 dejaron de tener existencia legal.
En apoyo de esa conclusión se alega una serie de funda-mentos, marcados con las letras “a” a la “p” inclusive, que no exponemos por no hacer innecesariamente larga esta opi-nión, sin que por ello dejemos de considerar aquellos funda-mentos que merezcan discusión.
Protestando no tener otro remedio rápido, adecuado y eficaz fuera del recurso de mandamus, termina la demanda con súplica de que se expidan dos autos perentorios de mandamus, uno dirigido a la Junta Insular de Elecciones de Puerto Rico y a sus miembros Charles H. Terry, Leopoldo Figueroa, Luis E. Dubón, Lino Padrón Rivera y Adolfo García Rodríguez, para que procedan, con arreglo a la sec-ción 25 de la Ley Electoral de Puerto Rico, a incluir en el libro registro de electores a todos los ciudadanos que se ins-cribieron en las inscripciones generales celebradas los días quince y dieciséis del mes de enero de 1944, incluyendo desde luego a los 85,019 ciudadanos cuyas peticiones de inscripción son defectuosas, sin anular o cancelar dichas peticiones; y otro dirigido a Charles H. Terry, en su carácter de Supe-rintendente General de Elecciones de Puerto Rico, para que proceda inmediatamente a hacer preparar para cada precinto *302electoral, por barrios y por orden alfabético, una lista de todos dichos electores, expresándose en ella el nombre, edad, color, sexo y dirección de los inscritos, conforme dispone la sección 27 de la Ley Electoral de Puerto Rico.
Suplican además los demandantes se ordene a los deman-dados que se abstengan, hasta nueva orden de este tribunal, de cancelar o anular petición de inscripción alguna de las referidas 85,019.
Expedidos los autos condicionales de mandamus en la forma solicitada, se dió principio a la vista el trece del actual, en cuya fecha comparecieron la Junta Insular de Elecciones y sus miembros demandados, incluyendo al señor Terry, ra-dicando todos una sola contestación oponiéndose a las pretensiones de los demandantes. -En la misma fecha se radicó una moción de allanamiento a la petición de mandamus, suscrita por el Procurador General de Puerto Rico, en representación del Superintendente General de Elecciones, en la cual el Superintendente General de Elecciones, entre otras cosas, expone que después de haber leído debidamente la petición de mandamus así como el auto alternativo expe-dido, está conforme con lo solicitado por los demandantes. El Partido Unión Republicana solicitó y se le concedió sin oposición de las partes, comparecer en el caso como parte demandada.
En el acto de la vista la Junta Insular de Elecciones declaró que su facultad para rechazar dichas 85,019 peticio-nes de inscripción no está predicada en las reglas de 24 de enero de 1944, de las cuales prescinde a todos los efectos de este caso, alegando que su facultad surge de los preceptos de la Ley de Inscripciones y de la Ley Electoral.
La primera cuestión a determinar es si la Junta Insular de Elecciones tiene poder para rehusar incluir en el libro re-gistro de electores peticiones de-inscripción que no fueron pro-testadas ante las respectivas juntas de inscripciones, a pesar de que dichas peticiones no cumplen con los requisitos *303exigidos por las secciones 16, 17, 18 y 19 de la Ley de Ins-cripciones.(1a)
De la faz de la demanda surge claramente a nuestro jui-cio que las 85,019 peticiones de inscripción no cumplen co.n una o más de las referidas secciones.
Concedemos que no existe precepto legal que de una manera expresa autorice a la Junta Insular de Elecciones para examinar peticiones de inscripción no protestadas y rehusar incluir en el libro registro de electores los nombres de aquellas personas cuyas peticiones de inscripción no se ajustan a los requisitos exigidos por la Ley de Inscripcio-nes. Pero no abrigamos duda de que ese poder surge im-plícitamente de varias secciones de la referida ley. Así vemos que la sección cuatro de la Ley de Inscripciones prescribe que la Junta Insular de Elecciones tendrá a su cargo la inspección y dirección de las inscripciones en Puerto Rico, *304y la autoriza además para preparar modelos en blanco de peticiones de inscripción y modelos de recusaciones y contra-recusaciones ; y la sección 25 le confiere facultad para dictar reglas y reglamentos conducentes a llevar a cabo inscripcio-nes pacíficas y legales. Por último, la sección 31 en lo pertinente dice: “pero se declara expresamente que todas aquellas disposiciones de la referida Ley Electoral que no están en conflicto con las disposiciones de ésta, podrán ser aplicadas por la Junta Insular de Elecciones, siempre que fuere necesario, para llevar a cabo unas inscripciones pací-ficas y legales. (Bartardillas nuestras.)
Sostener que un organismo gubernativo a quien la Asam-blea Legislativa impuso el delicado deber de inspeccionar y dirigir las inscripciones en Puerto Rico; a quien le confió la facultad de preparar modelos en blanco de peticiones de inscripción; a quien le concedió el poder de dictar reglas y reglamentos conducentes a llevar a cabo inscripciones pací-ficas y legales, y a quien expresamente autorizó para aplicar todas aquellas disposiciones de la Ley Electoral que no estén en conflicto con las de la Ley de Inscripciones, siempre que-fuere necesario para llevar a cabo unas inscripciones pací-ficas y legales; sostener, repetimos, que ese organismo carece de la facultad de rechazar y que tiene que admitir como válidas peticiones de inscripción que adolecen de los defectos antes expuestos, equivale a empeñarse en no querer ver lo que por exceso de claridad hiere las pupilas. ¿Se aviene acaso esa interpretación con los ’poderes que el legislador como hemos visto confirió a la Junta Insular de Elecciones? ¿Es lógico sostener, como se pretende, que las juntas de ins-cripciones, cuya misión como alegan los propios demandantes termina al expirar el último día fijado para recibir las peti-ciones de inscripción, tengan más poderes que la Junta Insular de'Elecciones que las nombra, (1b) y que a pesar de los serios *305deberes nnpuéstosle por la ley, venga aquélla obligada a aceptar ciegamente las actuaciones de las juntas de inscrip-ciones por ilegales qne ellas sean? En el caso de Sibley v. Staiger (Ill., 1932), 179 N. E. 877, 878, se sostuvo que “Si bien es regla establecida que los errores u omisiones de los funcionarios a cargo de una elección no podrán anular la voluntad claramente expresada de los electores, sin embargo, esa regla no se aplica cuando,” como en el presente caso, “los funcionarios ban dejado de cumplir deberes imperativos que comprenden precauciones tendentes a salvaguardar los votos de los electores.”
Pero es que aparte de lo expuesto, los propios deman-dantes en el párrafo 19 de- su petición de mandamus, y al acompañar y bacer parte integrante de dicha demanda el exhibit cinco que contiene las reglas aprobadas por la Junta Insular de Elecciones el primero de febrero de 1940, parecen admitir el poder de la Junta Insular de Elecciones para pasar sobre la validez o insuficiencia de las peticiones de inscripción no protestadas enviádasle por las juntas de ins-cripciones. Parece conveniente transcribir aquí el párrafo diecinueve de la demanda:
“Después de efectuadas las inscripciones generales de 1940 la Junta Insular'de Elecciones aprobó por unanimidad, sin (pie en la votación interviniera el representante del Partido Popular Demo-crático que entonces todavía no tenía voto en dicha Junta, unas reglas para subsanar ciertos defectos en las peticiones de inscrip-ción, semejantes a los defectos comprendidos en las reglas antes transcritas, y en 1940 sobre la base de tales reglas en dicho año aprobadas, la Junta Insular de Elecciones facilitó la corrección de las peticiones de inscripción defectuosamente llenas sin (pie ante la Junta Insular de Elecciones se presentara una sola queja por razón del procedimiento utilizado en 1940 para dicha corrección *306de peticiones defectuosas. Las reglas aprobadas por la Junta Insular de Elecciones como antes se deja alegado se acompañan en copia debidamente certificada que se marca Exhibit Y y se hace formar parte integrante, de esta demanda. Y alegan los demandantes que si en 1940 la Junta Insular de Elecciones aprobó reglas para corre-gir como en efecto se corrigieron defectos■ en las peticiones de ins-cripción., y para proteger como en efecto protegió en su derecho al sufragio a los electores- que se inscribieron a virtud de tales pe-ticiones de inscripción defectuosas, la dicha Junta está impedida para aprobar en 1944 reglas que impidan corregir peticiones de ins-cripción defectuosas y que priven de su derecho al sufragio a los electores que se inscribieron a virtud de tales peticiones defectuo-sas.” (Bastardillas nuestras.)
Veamos ahora las reglas que en febrero 1940 aprobó y aplicó la Junta Insular de Elecciones y a las cuales se refie-ren los demandantes en el párrafo diecinueve antes trans-crito :
“La Junta Insular de Elecciones en sesión celebrada el día de hoy adoptó las siguientes reglas que regirán en la revisión de las peticiones de inscripción no protestadas (bastardillas nuestras) :
“1. En caso en que aparecieren peticiones de inscripción sin la • firma del elector o sin sus huellas digitales pero que aparezcan fir-madas por lo menos por dos de los miembros de la Junta de Ins-cripción, las mismas serán remitidas al Presidente de la Junta Local de Elecciones del precinto correspondiente para obtener la firma de los electores que radicaron tales peticiones. El Superintendente General de Elecciones notificará a todos los miembros de la Junta Insular de Elecciones y a,,los comités locales en los municipios donde existen tales peticiones de inscripción para facilitar la localización de los electores afectados quienes comparecerán ante la Junta Local de Elecciones integrada por todos sus miembros así como por el Observador, ante la cual los electores procederán a firmar tales pe-ticiones o a estampar las huellas de sus dedos pulgares.
“2. En caso en que aparecieren peticiones de inscripción sin la firma de elector o sin sus huellas digitales si no supiere firmar, sin la firma por lo menos de dos de los miembros de una Junta de Ins-cripción, tales peticiones serán sometidas a la Junta Insular de Elec-ciones para su cancelación.
“3. En caso que aparecieren peticiones de inscripción firmadas por los electores respectivos o mareadas con sus huellas digitales, *307pero carecieren de todas las firmas de los miembros de una Junta de Inscripción, tales peticiones serán sometidas a la Junta Insular de Elecciones para su cancelación.
“4. En caso que aparecieren peticiones de inscripción en que el nombre del elector, según figura en el Apartado 1, y su firma discreparan en forma total y absoluta, se procederá a someterlas a la Junta Insular de Elecciones para su cancelación.
“5. En caso que aparecieren peticiones de inscripción sin la firma del miembro que tomó el juramento, pero que aparecieren firmadas al calce por lo menos por dos de los miembros de una Junta de Ins-cripción, tales peticiones serán aceptadas como buenas; sin embargo, si tales peticiones están firmadas solamente por uno solo de los miem-bros de una Junta de Inscripción, dichas peticiones serán remitidas al Presidente de la Junta Local de Elecciones del precinto corres-pondiente para subsanar la omisión en cuanto a la firma de cual-quiera otro de los miembros de la Junta de Inscripción del mismo colegio en que se inscribió el elector. En tales casos se actuará en forma similar según se expresa en el párrafo núm. 1.
“6. En caso que aparecieron peticiones de inscripción sin la firma del testigo de identificación en casos de electores que hayan firmado sus peticiones o estampado sus huellas, tales peticiones serán acep-tadas como buenas.
“En San Juan, P. R., a 1 de febrero de 1940.
“Certifico: que el escrito precedente constituye traslado fiel y completo del original de su contenido, siendo dicho original las re-glas aprobadas por unanimidad por la Junta Insular de Elecciones de Puerto Rico en la sesión del 3.1 de enero de 1940 eon referencia a corrección de peticiones de inscripciones defectuosas. Certifico asi-mismo que todo ello resulta del Acta de dicha sesión que obra bajo mi custodia como Superintendente General de Elecciones de Puerto Rico.
“Ya petición oficial del Lie. Samuel R. Quiñones, de San Juan, y miembro propietario de la Junta Insular de Elecciones, libro la presente en esta ciudad hoy día primero de marzo de 1944.
“(Firmado) C. H. Terry, Superintendente General de Elec-ciones. ’ ’
Si en febrero 1940, bajo el imperio de la misma ley que hoy rige, la Junta Insular de Elecciones tenía poder para revisar peticiones de inscripción no protestadas; si en eí uso de esa facultad llegó la Junta hasta a permitir-que con-*308trario a la ley(2) los defectos de dichas peticiones fuesen subsanados; si como parecen admitir los demandantes en relación con defectos ignales a algunos de los que aparecen en las 85,019 peticiones la Jnnta podía llegar, en uso de sn poder de revisión, hasta el extremo de cancelar ciertas peti-ciones sin ninguna clase de notificación, ¿qué razón legal pueden invocar ahora los demandantes para sostener como sostienen que la Junta Insular de Elecciones, en lo que respecta a la validez de las peticiones de inscripción, tiene que actuar como un mero autómata obligada a aceptar como buenas las peticiones que envían las juntas de inscripciones, sean cuales fueren los defectos de que tales peticiones ado-lecieren? ¿Pero es que pueden celebrarse elecciones legales a base de peticiones de inscripción que no reúnen los requi-sitos de autenticidad que exige la ley? El hecho de que el número de las peticiones defectuosas alcance a la elevada cifra de 85,019, no puede afectar el poder de la junta. Por el contrario, mientras más numerosas sean las peticiones que no cumplen con la ley, mayor será la posibilidad de que las elecciones no sean legales, y más celosa debe ser la junta en el cumplimiento de la difícil misión que le fuera confiada.
Se nos arguye que la facultad de determinar si las peticiones de inscripción reúnen o no los requisitos que taxativamente exige la Ley de Inscripciones, es una cuestión judicial que sólo puede ser determinada por los tribunales. No estamos conformes. Ese poder que la Junta Insular de Elecciones ejercitó en mil novecientos cuarenta y trata de ejercitar ahora es meramente ministerial. En el caso de Scott v. Vaughan (Mich., 1918), 168 N. W. 709, citado con aprobación en People v. Kelly (Mich., 1940), 293 N. W. 865, 871, y en Larkin v. Gronna (N. D., 1939), 285 N. W. 59, 66, se discute por la Corte Suprema de Michigan el alcance del deber ministerial. La sección 12 del artículo 16 de la Constitución de Michigan, en vigor desde el 30 de abril de 1918, *309prohíbe la fabricación, venta, posesión para la venta, etc., de licores embriagantes excepto para fines medicinales, mecáni-cos, qnímieos, científicos o sacramentales. El artícnlo 17, sección dos, de la citada Constitución dispone que pneden proponerse enmiendas a la Constitución por petición de los electores capacitados del Estado; que cada petición incluirá el texto de la enmienda así propuesta, y deberán ser firmadas las peticiones por no menos del diez por ciento de los elec-tores capacitados del Estado; que esas peticiones deberán ser entregadas al Secretario de Estado por lo menos cuatro meses antes de la fecha de la elección en la cual la enmienda propuesta haya de ser votada; que al recibir dichas peti-ciones, el Secretario de Estado las examinará para determi-nar si han sido firmadas por el número de electores exigido por la Constitución, y si las peticiones han sido firmadas por el número requerido de electores, la enmienda propuesta será sometida a votación en la próxima elección regular en la cual haya de elegirse cualquier funcionario del Estado. Se pres-' cribe además que la petición constará en hojas de papel con el encabezamiento escrito o impreso que designe el Secreta-rio de Estado; que tales peticiones serán firmadas personal-mente por los electores capacitados solamente, con la direc-ción de su residencia y la fecha en que fueren firmadas; que a cada una de dichas peticiones, que pueden constar de una o más hojas, se unirá el affidavit del elector que recoja las firmas, haciendo constar que cada una de ellas es la firma auténtica de las personas que las suscriben, y que a su mejor leal saber y entender, el firmante de la petición era al tiempo de firmarla un elector capacitado. Dispone además el pre-cepto constitucional que tales peticiones así firmadas consti-tuirán evidencia prima facie de que las firmas son autén-ticas y de que los firmantes son electores capacitados.
Los demandantes requirieron al Secretario de Estado para que se abstuviese de dar curso a las peticiones que le habían sido presentadas para enmendar la sección 12 del *310artículo 16. de la Constitución, fundándose para ello en que en dichas peticiones no se cumplía con el requisito de copiar literalmente el texto de la enmienda propuesta. El Secre-tario de Estado consultó al Procurador General, quien le aconsejó debía llevarse el caso a los tribunales para que estos determinasen si el Secretario de Estado estaba auto-rizado para determinar si las peticiones de enmienda se ajustaban a la ley o si por el contrario era ésa una cuestión judicial a resolverse exclusivamente por los tribunales.
Se presentó el mandamus contra el Secretario, solicitando que se le ordenase abstenerse de dar curso a las referidas peticiones por no contener las mismas una copia exacta de la enmienda propuesta. Expedida la orden para mostrar causa, compareció el Secretario admitiendo los hechos de la petición, alegando a la vez que su deber en relación con este asunto era puramente ministerial, y que la determinación de si las peticiones cumplían o no con la Constitución era una cuestión judicial a ser resuelta por los tribunales y no por él.
La corte, al decretar el mandamus con el voto unánime de los ocho jueces que tomaron parte en la decisión, declaró que en el derecho de los electores capacitados del Estado a proponer enmiendas a la Constitución por medio de petición, ordinariamente no tenían ingerencia la Asamblea Legisla-tiva, las cortes ni los oficiales mismos a quienes se les impo-nía algún deber en relación con dicho derecho. Ello no obstante, el derecho debía ser ejercitado de cierta manera y de acuerdo con las condiciones especificadas en la Constitu-ción. Se resolvió además que la determinación de si la petición incluía el texto completo de la enmienda propuesta y de si las peticiones estaban firmadas por no menos del diez por ciento de los electores capacitados del Estado, no envol-vía el ejercicio de discreción, sino la ejecución de un deber ministerial; que el cumplimiento de un deber ministerial podía envolver algo más que la ejecución de una cosa pres-*311crita en la forma prescrita. La persona debe apreciar el significado y efecto de lo qne aparece en la faz de nna peti-ción antes de qne ella pueda determinar de la faz de la misma si la que se le presenta es o no una petición. Lo mismo que el funcionario puede ser obligado por mandamus a dar curso a una petición correcta, puede también por mandamus ser competido a rehusar dar curso a una petición incorrecta, puesto que es su deber rechazar las peticiones' — ■ por lo menos dejar de tomar acción subsiguiente sobre ellas —cuando dichas peticiones no se ajustan al mandato consti-tucional.
De igual modo, la Junta Insular de Elecciones para ejer-citar el poder ministerial que le confiere la ley para ordenar que los nombres de las personas que han presentado peti-ciones de inscripción prima facie válidas sean incluidos en el registro de electores, tiene poder para examinar dichas peticiones para determinar si las mismas cumplen con las exigencias de la ley.
Parece conveniente citar aquí el caso de Morrissey v. State Ballot Law Commission (Mass., 1942), 43 N. E. (2) 385, 395, donde se sostiene que la posición de la persona que firma una petición de enmienda a la Constitución, es análoga a la de un elector que firma una papeleta de nomi-nación para una elección o el que vota en una elección. El derecho que le garantiza la constitución es ejercitar su pri-vilegio como elector de acuerdo con reglas razonables con respecto a la forma de votar.
Arguyen los demandantes que el dejar de incluir los nombres de las 85,019 personas en el libro registro de electores sin ser notificadas de su no inclusión, equivale a privarles del derecho al voto sin el debido procedimiento de ley. No debemos perder de vista, en primer término, que para que el derecho al voto exista, es necesario, como dijéramos antes, que el elector ejercite su derecho en la forma y bajo las condiciones requeridas por la ley, entre las cuales *312se llalla lá de presentar una petición de inscripción en la junta de inscripciones, qne reúna los requisitos fijados por -la ley. Scott v. Vaughan, supra; In re Opinion of the Justices (Mass., 1924), 143 N.E. 142. Pero es qne esa notificación la tiene el elector en las listas qne a más tardar el treinta y nno de marzo del año en qne hubieren de celebrarse las elecciones, envía el Superintendente General de Elecciones a los presidentes de las juntas locales de elecciones. De conformidad con la sección 27 de la Ley Electoral, los presi-dentes de las juntas locales de elecciones fijarán una copia de esas listas al publico en sitio visible, accesible y prote-gido en la entrada a las oficinas de las juntas locales respec-tivas. Además de estas listas que se envían a los presidentes de las juntas locales, la misma sección 27 provee que en igual fecha se enviarán otras copias de ellas a los presidentes de las secciones y comités locales correspondientes de los partidos políticos principales. Cualquier elector que tenga interés en hacer uso de su derecho al voto, tiene fácil opor-tunidad desde el 31 de marzo del año de las elecciones en adelante, a enterarse por las listas que se exhiben al público o por las del comité local de su partido en el precinto de su residencia, si su nombre ha sido o no incluido en las listas de electores inscritos. De no aparecer en dichas listas puede establecer el recurso que corresponda para lograr su inclu-sión, si es que tiene derecho a ello.. ¿Y qué menos se puede exigir a un ciudadano cuya petición de inscripción no reúne los requisitos de ley?
Para que la debida notificación exista no es indispensable en todo caso que ésta sea personal, con mucha más razón cuando el número de personas a ser notificadas sea tan numeroso como en el presente caso. Sostener que la notifi-cación en la forma indicada, es decir, por la fijación de las listas en sitios accesibles al público, impone al ciudadano una obligación que él no viene obligado a cumplir, es una frívola contención. Frecuentemnete se dan avisos o se hacen notifi-*313«aciones por medio de la prensa, y esa notificación no deja de ser válida por el mero hecho de qne para enterarse de ella el perjudicado tenga qne comprar o adqnirir en otra forma el diario qne la publica.
Pasando ahora a la contención de qne es éste nn pleito de clase, demostrado qne la Jnnta tiene la facnltad de pasar sobre la suficiencia en la forma de las peticiones de inscripción, fácil es conclnir qne el presente no es nn pleito de clase, pnes no existe en él una cuestión común de derecho entre David Benjamín Cruz y las 85,018 personas restantes cuyas peticiones de inscripción se niega la Jnnta Insular a pasar al libro registro de electores. Ya hemos visto qne el defecto de qne adolece la petición de inscripción, •o- sea el no aparecer en ella la firma del miembro de la jnnta que debió autorizar el juramento de David Benjamín Cruz, no es nn defecto común a las demás peticiones. Además, nn documento qne se pretende ha sido jurado, donde el jurat no contiene la firma del funcionario que debió autorizar el juramento, conlleva la presunción de qne no ha existido tal juramento, incumbiendo al qne alegue su existencia refutar la presunción probando que el juramento fué en realidad prestado. En el presente caso David Benjamín Cruz no controvirtió esa presunción, pues en su declaración ante este tribunal manifestó que no recordaba haber prestado tal juramento.
Se arguye que al reconocer nosotros el poder que a nuestro juicio tiene la Junta Insular para negarse a incluir en el libro registro de electores los nombres de' las personas cuyas peticiones de inscripción no reúnen los requisitos de ley, equivale a concederle una facultad tan vasta que en cualquier momento podría la Junta Insular caprichosamente eliminar de las listas antiguos electores, de ese modo alterando el resultado de una elección.
Ese argumento pierde de vista que el artículo 102 de la Ley de Evidencia, apartado quince, prescribe que existe la *314presunción de que los deberes de un cargo han sido cumpli-dos con regularidad. Es muy poco persuasivo el argumento que para impugnar la interpretación de un estatuto tiene por base imaginar un caso tan extremo y tan improbable como lo es el de que un funcionario pueda cometer un fraude en el cumplimiento de un deber oficial que ha jurado cumplir de acuerdo eon la ley. Si tal caso ocurriera, procedería un mandamus para obligar a la Junta a restablecer esos elec-tores en las listas, aparte de las severas penalidades en que los miembros de la Junta pudieran incurrir. Véase McCrary on Elections, cuarta edición, sección 135, página 102.
Es regla bien establecida que el recurso de mandamus no procede a menos que el que lo invoque tenga un derecho claro y diáfano al remedio que solicita. En el presente caso no vernos que las 85,019 personas cuyas peticiones de inscripción no cumplen con los requisitos exigidos por la ley, tengan un derecho claro y diáfano a que sus nombres sean incluidos en el libro registro de electores.
Por último, el hecho de que el Superintendente General de Elecciones se allane a incluir en las listas provisionales los nombres de .las 85,019 personas en cuestión, nO' afecta la resolución de este .caso, puesto que el Superintendente General de Elecciones es un miembro de la Junta Insular cuyo deber .ministerial de preparar las listas provisionales depende de que la Junta Insular haya dispuesto que los nombres de personas que deban figurar en las listas provisionales sean previamente incluidos en el libro registro de electores.

Por lo expuesto, procede a nuestro juicio denegar la ex-pedición de los autos perentorios de mandamus.


 Parece conveniente advertir que entre los apartados que aparecen en blanco en la petición de inscripción se halla nada menos que el correspondiente a la firma del miembro de la junta de inscripciones que debió autorizar el ju-ramento de David Benjamín Cruz.


 Las mencionadas secciones prescriben:
'‘Sección 16. — El elector que desee inscribirse, comparecerá ante la junta de inscripciones correspondiente y le presentará una petición impresa, en triplicado, llenando los blancos con tinta, o a maquinilla, con arreglo al modelo que a continuación se expresa.
“Cada petición deberá ser firmada por el interesado y un testigo, vecino del mismo municipio, persona conocida y, que sepa leer y escribir, quien decla-rará que le constan como ciertas todas las manifestaciones contenidas en la petición, y jurará junto con el peticionario: [sigue el modelo de inscripción].
“Sección 17.' — Cuando el solicitante no supiere o no pudiere firmar, es-tampará la huella de los dedos pulgares de ambas manos, si fuere posible, al lado de la firma del testigo que firma por dicho elector.
( i i:- * * *
“Sección 18. — Las peticiones no se admitirán sino en hojas impresas, con arreglo al expresado modelo, y será deber de la junta de inscripciones, cuando reciba alguna petición que no eoneuerde con el modelo oficial, expresar el mo-tivo de la falta, y firmará, actuará y se procederá como si se tratase de una inscripción protestada.
“Sección 19. — Las peticiones de inscripción deberán jwrarse ante cualquier miembro propietario o substituto de la junta de inscripciones del colegio a la cual correspondieren, en el local de inscripciones de dicha junta, y durante las horas debidamente jijadas y proclamadas para inscripciones en dicho local; y todo miembro propietario y substituto de una junta de inscripciones, queda pol-la presente autorizado para tomar el juramento sobre dichas peticiones, en los locales y en los períodos de tiempo especificados. A las peticiones de inscrip-ción se les pondrá el número correlativo de presentación.” (Bastardillas nues-tras.)


 La única facultad que al Superintendente General de Elecciones concede la Ley de Inscripciones en su sección 6 consiste en el deber ministerial de nom-brar, a propuesta del órgano director central o local del partido que representa *305cada uno de los miembros de la junta de inscripciones, disponiendo la mioma sección que las vacantes que ocurrieren en estas juntas de inscripciones so cu-brirán en la forma que provea la Junta Insular de Elecciones, siempre teniendo en cuenta que el sustituto deberá pertenecer al mismo partido político del miem-bro que ocasione la vacante.


 Véase la sección. 19 do la Ley <lo Inscripciones, transcrita en la nota núm. 1“., ante, pág. 303.